Opinion by
Mb. Justice Fell,
The appellant, having no funds in hand as receiver, has not printed the voluminous testimony taken at the trial but accepts the court’s findings of fact, and we are asked to consider only the assignments of error-which relate to the inferences drawn from the facts as found and to the law as applied thereto. We are met, however, at the outset by the difficulty that the first two assignments present questions that cannot be determined without a review of the testimony.
The bill was filed by the receiver of an insurance company to secure an accounting by two of its directors who, it was alleged, had converted certain of its assets to their own use. In the decree entered May 5, 1904, they are charged with interest on “ excessive credits on mortgages canceled ” from November 17,1897, the date when the mortgages were satisfied. It is claimed in the first assignment that they should have been charged with interest on the full amount of these mortgages before deducting the company’s indebtedness to them. Prima facie this contention is correct. But it does not appear that any request was made for a finding on the subject, and it does appear that as subscribers to a guarantee fund, the defendants were entitled to interest on the amount of their subscriptions represented by these mortgages. The interest charges would in this way be equalized. This fully explains what on the face of the account appears to be an error, and in the absence of the testimony we must accept the finding as correct.
The second assignment, that “ The court erred in not finding the indebtedness of the defendants to be $46,667 with interest,” gives rise to a pure question of fact that cannot be considered without the testimony. The remaining assignments are fully answered in the carefully considered opinion of the court.
The decree is affirmed at the cost of the appellant, and the cross appeal of the defendants, No. 292, January Term, 1904, is dismissed.